                           Texas      78746

 (512) 328-5333   atighe@nixlaw.com




Reno, Nevada
 1          3.      That since November 1, 1991           , Petitioner has been and presently is a
                                         (date)
 2   member in good standing of the bar of the highest Court of the State of    Texas
                                                                                Texas
                                                                                          (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

 4   from the clerk of the supreme court or highest admitting court of each state, territory, or insular

 5   possession of the United States in which the applicant has been admitted to practice law certifying

 6   the applicant's membership therein is in good standing.

 7          4.      That Petitioner was admitted to practice before the following United States District

 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good

10   standing of the bars of said Courts.

11                          Court                              Date Admitted            Bai’ Number
                            None.
                            None.
12

13

14

15

16

17

18

19
            5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appeal before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23
     (State “none” if Petitioner has no disciplinary proceedings, etc.)
24

        None.
        None.
25

26

27

28                                                     2                                            Rev. 5/16
 1           6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

 2   particulars if ever denied admission):

 3   (State “none” if Petitioner has never been denied admission.)

 4
      None.
      None.

 5

 6           7.       That Petitioner is a member of good standing in the following Bar Associations.

 7   (State “none” if Petitioner is not a member of other Bar Associations.)

 8
      None.
      None.

 9

10           8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 1 1-2

11   (formerly LR IA 10-2) during the past three (3) years in the following matters: (State "none” if no applications.)

12   Date of Application               Cause                         Title of Court                 Was Application
                                                                   Administrative Body                Granted or
13                                                                   or Arbitrator                      Denied

14      None.
        None.                                                                                    Denied

15                                                                                               Denied


16                                                                                               Denied

17                                                                                               Denied

18                                                                                               Denied

19                      (If necessary, please attach a statement of additional applications)

20           9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22   extent as a member of the State Bar of Nevada.

23            10.     Petitioner agr ees to comply with the standards of professional conduct required of

24   the members of the bar of this court.

25            11.     Petitioner has disclosed in writing to the client that the applicant is not admitted to

26   practice in this jurisdiction and that the client has consented to such representation.

27

28
                                                             3                                                Rev. 5/16
                  Nevada                    89501

(775) 323-2200   lstone@shookandstone.com
     1   By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

 2       agreement and authorization for the designated resident admitted counsel to sign stipulations

 3       binding on all of us.

 4

 5                     APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

 6

 7               The undersigned party(ies) appoint(s)      Leonard H. Stone                             as
                                                               (name of local counsel)
 8       his/her/their Designated Resident Nevada Counsel in this case.

 9

10                                           ?7i)
                                               (party    signature)     I
                                                                                        v D
11
                                               Doug Thornley, Reno City Manager
12                                             (type or print party name, title)

13
                                               (party's signature)
14

15
                                              (type or print party name, title)
16

17                                     CONSENT OF DESIGNEE             Q
                The undersigned hereby consents to serve as associate!             Nevada counsel in this case.
18

19
                                                                       1/
20                                            Designated Resident       EgggilB Golmsel/s signature

21                                              5791                        lstonc(gj
                                                                                nc@shookandstone.com
                                              Bar number                      Email address
22

23
         APPROVED:
24
         Dated: this   21st   day of   May               , 20   21 .
25

26
         UNITED STATES DISTRICT JUDGE
27

28                                                         5                                          Rev. 5/16
                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

March 24, 2021



Re: Mr. Austin P. Tighe Jr., State Bar Number 20023900


To Whom It May Concern:

This is to certify that Mr. Austin P. Tighe Jr. was licensed to practice law in Texas on November 01,
1991, and is an active member in good standing with the State Bar of Texas. "Good standing" means
that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Seana Willing
Chief Disciplinary Counsel
SW/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
